IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


In the Matter of the Parentage of:             )        No. 81810-4-I
                                               )
ADELE CONLEY RUGH,                             )
                                               )
                       Child,                  )
                                               )
MICHELLE CONLEY,                               )
                                               )
                       Respondent,             )
                                               )        DIVISION ONE
                       and                     )
                                               )
CHRISTOPHER RUGH,                              )
                                               )        UNPUBLISHED OPINION
                       Appellant.              )
                                               )

      MANN, C.J. — Christopher Rugh appeals the trial court’s order affirming two

arbitration decisions interpreting the parenting plan between Rugh and Michelle Conley.

Because the superior court did not abuse its discretion, we affirm.

                                               FACTS

      Conley and Rugh were dating when Conley gave birth to their daughter, Adele, in

May 2015. Conley and Rugh ended their romantic relationship when Adele was

approximately six months old. The trial court entered a second amended parenting plan



         Citations and pin cites are based on the Westlaw online version of the cited material.
No. 81810-4-I/2


on April 19, 2019. The plan provides that Adele resides primarily with Conley and has

scheduled visitation with Rugh. 1 In 2019, Conley moved for clarification of the plan.

The trial court denied the motion, finding “petitioner’s grievances are requests for

substantive changes or grounds for contempt, subject to a motion to modify or enforce,

or to appoint an arbitrator.” Both parties appealed, and this court affirmed the trial court

in all respects in an unpublished decision. 2

        After additional issues arose between the parties, the trial court appointed an

arbitrator to resolve disputes. The parties first filed for arbitration concerning phone

contact between Rugh and Adele. The parenting plan states:

        The parents shall have similar access to contact with the child, at
        reasonable times and for reasonable durations. There shall not be more
        than one telephone call/FaceTime/Skype per day to the child while she is
        in visitation with the other parent, unless requested by the child.

Rugh argued that the language entitled him to a scheduled nightly call with Adele,

whereas Conley contended that the plan caps the calls at once a day but did not

mandate them.

        The arbitrator issued his decision on March 19, 2020. The arbitrator determined

that the parenting plan did not mandate daily calls, and acted as a “cap, not a floor.”

The arbitrator determined that “reasonable times and for reasonable durations,” entitled

each parent to a weekly scheduled phone call with Adele. The arbitrator noted that this

issue will likely lessen over time because as Adele ages she will be able to contact the




         1 Adele is scheduled to visit Rugh every other Wednesday after school until Sunday evening, and

during the alternate weeks, Wednesday after school until Friday morning.
         2 In re Parentage of Rugh, No. 79195-8-I (Wash. Ct. App. June 22, 2020) (unpublished),

https://www.courts.wa.gov/opinions/pdf/791958.pdf.

                                                -2-
No. 81810-4-I/3


non-residential parent if she wishes. After unsuccessfully seeking reconsideration,

Rugh appealed the arbitration decision to King County Superior Court.

       The parties next sought arbitration concerning summer vacations. The parenting

plan provides that Adele alternates summer weeks between the parents with exchanges

occurring on Friday mornings. The plan states that until Adele is six years old, each

parent may take two non-consecutive one-week vacations with her. After Adele is six

years old, the plan allows each parent to take three one-week vacations, two of which

may be consecutive. After Adele turns eight, each parent may take four, one-week

vacations with her and the weeks may be consecutive. Adele was younger than six at

the time of the arbitration.

       Rugh contended that the plan allowed him to schedule his time in one-week

blocks and that he could tack those weeks onto his existing residential weeks, providing

him with three weeks uninterrupted with Adele. Conley contended that the language in

the plan limits vacations to one-week periods while Adele is under six. The arbitrator

issued a disposition order on July 6, 2020, finding

       2. Until Adele reaches the age of 8 years old, the first week of a parent’s
       requested vacation time must be congruent with that parent’s regular
       residential week. If a parent is scheduling only one week of vacation, the
       vacation week simply replaces what would otherwise have been that
       parent’s regular residential week with the child. If the parent is scheduling
       multiple vacations over the summer, the first week of each vacation block
       must be congruent with that parent’s regular vacation week.

       3. Under Age 6. Until Adele is 6 years old, a parent may not schedule
       more than one vacation week consecutively. Consistent with rule 2
       above, parental vacation weeks at this age replace a parent’s normal
       residential weeks and shall not be scheduled over the other parent’s
       residential time.



                                          -3-
No. 81810-4-I/4


       4. Between Ages 6 and 8. Once Adele is 6 years old, a parent may
       schedule two of his/her allowed vacation weeks consecutively PROVIDED
       THAT neither parent may include the final full week of the summer in their
       scheduled vacation time as doing so could result in the parent getting an
       unequal amount of residential time over the summer. In compliance with
       rule number 2 above, a two-week vacation must commence with a
       parent’s regular residential week. Immediately following a parent’s two-
       week vacation block, the other parent shall receive the following two
       weeks of residential time and then the alternating week schedule shall
       resume. If there is only one week remaining in the summer after a two-
       week vacation, then the non-vacationing parent receives only the
       remaining week.

       5. Age 8 and Over. Once Adele is 8 years old, each parent shall choose
       any 4 weeks of the summer the parent wishes (with scheduling priority
       granted as set forth in the paragraph). Once both parents have chosen
       their 4 vacation weeks, the remaining weeks shall be awarded on an
       alternating basis. The parent who did not have priority for the year shall
       receive the first available non-vacation week. In the event that there are
       an odd number of non-vacation weeks, the excess week shall go to the
       non-priority parent.

       Rugh also appealed the second arbitrator’s decision to the superior court.

       On August 20, 2020, the trial court affirmed both arbitration decisions. The court

issued an oral and written decision. The court found that the arbitrator acted within his

authority in clarifying “reasonable times for reasonable duration,” along with the

provision that limited to contact to no more than once a day. The court found that the

arbitrator acted within his authority in clarifying Adele’s vacation times based on her

age. The court concluded that the arbitrator’s decision was “well-reasoned” and after de

novo review, the court adopted and confirmed the ruling. The court incorporated its oral

ruling by reference. Rugh appeals the trial court’s order.




                                          -4-
No. 81810-4-I/5


                                         ANALYSIS

       We review the trial court’s decisions on parenting issues for a manifest abuse of

discretion. Kirshenbaum v. Kirshenbaum, 84 Wn. App. 798, 804, 929 P.2d 1204 (1997).

The court abuses its discretion if it exercises its discretion based on untenable grounds

or for untenable reasons. Kirshenbaum, 84 Wn. App. at 804.

        A. Arbitration or Modification

       Rugh first argues that the trial court erred in affirming the arbitrator’s decisions,

because Conley should have presented these issues in a motion to modify the

parenting plan instead of arbitration. We disagree.

       “A permanent parenting plan may be changed by agreement, by petition to

modify, and by temporary order.” In re Marriage of Holmes, 128 Wn. App. 727, 734,

117 P.3d 370 (2005). To modify the plan, the court must find a substantial change in

circumstances. Kirshenbaum, 84 Wn. App. at 807. A modification occurs when “a

party’s rights are either extended beyond or reduced from those originally intended in

the decree.” In re Marriage of Christel & Blanchard, 101 Wn. App. 13, 22, 1 P.3d 600

(2000). A clarification, on the other hand, is “merely a definition of the rights which have

already been given and those rights may be completely spelled out if necessary.”

Christel, 101 Wn. App. at 22 (quoting Rivard v. Rivard, 75 Wn.2d 415, 418, 451 P.2d

677 (1969)).

       The decisions here were properly brought through arbitration, rather than

motions to modify, because these issues related to the implementation of the parenting

plan and the existing party’s rights. These arbitration actions fit within the definition of

clarification. The arbitrator was not determining the telephone provisions or vacation

                                           -5-
No. 81810-4-I/6


times, but merely helping the parties understand the provisions that the trial court set

out.

        The parenting plan provides that when the parents “have disagreements about

shared decisions or about what parts of this parenting plan mean,” the parents will

resolve these disputes through arbitration. The parents must use the court designated

processes to resolve issues concerning implementation of the plan. RCW

26.09.184(4)(b). Arbitration was the proper avenue to resolve the issues of phone

contact and summer vacation.

        In Kirshenbaum, the court held that authorizing an arbitrator to suspend visitation

rights was proper because the suspended parent still has the right to have the court

review of the arbitrator’s decision. 84 Wn. App. at 804. This court determined that

because the court retained the final and binding authority about termination of parental

rights, the court did not abuse its discretion by allowing the arbitrator to temporarily

suspend visitation. Kirshenbaum, 84 Wn. App. at 807.

        Similar to Kirshenbaum, the arbitrator had the authority to interpret the parenting

plan because the aggrieved parent, Rugh, had the opportunity to appeal to superior

court for de novo review of these decisions. Rugh did exercise that right, and the trial

court affirmed the arbitrator’s decisions. Ultimately, Rugh cannot demonstrate why

these issues with the interpretation of the parenting plan should have been brought as

motions to modify. 3



         3 On reply, Rugh contends that because the judge who denied the motion for clarification called

the issues “substantive changes,” they should have been brought as motions for modification. He ignores
that the judge pointed to arbitration as a remedy, which is the designated dispute resolution in the
parenting plan.

                                                -6-
No. 81810-4-I/7


       B. Right to Parent

      Rugh also contends that the arbitrator’s decisions on telephone contact and

vacation times took substantial, constitutional rights to parent away from him. We

disagree.

      It is well established that parents have a fundamental liberty interest in the care,

custody, and management of their children. In re Welfare of D.E., 196 Wn.2d 92, 102,

469 P.3d 1163 (2020). The Washington Supreme Court has rejected the argument that

provisions of a parenting plan can violate one parent’s fundamental rights. In King v.

King, 162 Wn.2d 378, 385-86, 174 P.3d 659 (2007), the court held:

      The entry of a parenting plan effectuating the legislative purpose of
      continued parental involvement in the children’s lives does not equate to
      an action where the State is seeking to terminate any and all parental
      rights and parental involvement with the children, severing the parent-child
      relationship permanently. . . . a dissolution proceeding is fundamentally
      different from termination or dependency proceedings. The dissolution
      proceeding is a private civil dispute initiated by private parties to resolve
      their legal rights vis-à-vis each other and their children. When children are
      involved in the marriage, entry of a parenting plan is a statutory
      requirement. RCW 26.09.050(1). Entry of such a parenting plan does not
      terminate the parental rights of either parent, but rather allocates or
      divides parental rights and responsibilities in such a way that they can be
      exercised by parents no longer joined in marriage. Even where a
      parenting plan results in a child spending substantially more, or even all,
      of the child’s time with one parent rather than the other, both parents
      remain parents and retain substantial rights, including the right to seek
      future modification of the parenting plan. See RCW 26.09.260. As such,
      the parenting plan divides parental roles and responsibilities, rather than
      terminating the rights of either parent.

      The cases that Rugh relies on to support his argument are inapplicable. Under

the clear holding by our Supreme Court, a parenting plan does not terminate or take

away one parent’s right by dividing the child’s time. Rugh’s argument fails.



                                         -7-
No. 81810-4-I/8


        C. Independent Findings

       Rugh argues finally that the trial court erred by not entering findings of fact and

conclusions of law when affirming the arbitration orders, claiming that the court did not

conduct its own analysis. We disagree. The court expressly stated that it conducted a

de novo review, and issued oral and written rulings. The court adopted the arbitrator’s

findings and incorporated its oral rulings in its written decision. Rugh fails to cite

authority requiring the trial court to make independent findings of fact.

        D. Attorney Fees on Appeal

       Conley requests fees under RAP 18.1, for intransigence, and under RCW

26.09.140. Conley contends that Rugh’s appeal was frivolous, and he engaged in

intransigence. The trial court denied Conley’s request for attorney fees, finding no

intransigence. We also decline to award attorney fees on appeal.

       Affirmed.




WE CONCUR:




                                           -8-